


110 HR 7102 IH: Ensuring Safe Facilities and Equipment

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7102
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Ortiz (for
			 himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To assure the safety of expeditionary facilities,
		  infrastructure, and equipment supporting United States military operations
		  overseas.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Safe Facilities and Equipment
			 for American Troops Overseas Act.
		2.Safety of
			 expeditionary facilities, infrastructure, and equipment supporting United
			 States military operations overseasIn order to assure the safe utilization by
			 the Armed Forces of expeditionary facilities, infrastructure, and equipment
			 supporting United States military operations overseas, the Secretary of Defense
			 shall certify to the congressional defense committees, by not later than March
			 30, 2009, that each of the following actions have been accomplished:
			(1)That generally
			 accepted industry standards for the safety of personnel are incorporated into
			 military regulations establishing requirements for facilities, infrastructure,
			 and equipment, including standards with respect to fire protection and
			 structural integrity, and standards with respect to electrical systems, water
			 treatment, and telecommunication networks.
			(2)That each contract
			 or task or delivery order carried out for the construction, installation,
			 repair, maintenance, or operation of expeditionary facilities for the Armed
			 Forces overseas incorporates generally accepted industry standards for the
			 safety of personnel utilizing such facilities.
			(3)That the standards
			 required under paragraphs (1) and (2) apply in all current and future United
			 States military operations overseas.
			
